DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s response filed on 7/27/22.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1-9, 11-14, 16-19, 22-24 are currently pending.
Claims 1-9, 11-14, 16-19, 22-24 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/22 has been entered.
Response to Arguments	
Claim Rejections - 35 U.S.C. § 103
Applicant' s arguments with respect to claims 1-9, 11-14, 16-19, 22-24 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11-14, 16-19, 22-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,810,569 and claims 1-30 of U.S. Patent No. 9,934,502. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims of ‘569/’502 anticipate the scope of the instant claims.


	
	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5-9, 11-14, 16-19, 22-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2016/0104133 to Davis in view of United States Patent Application Publication No. 2017/0063825 to Jeong and United States Patent Application Publication No. 2018/0007546 to Anderson.
As per claims 1, 17, 19, Davis teaches:
receiving, by a payment service system (PSS) and from a payment application executing on a device of a sender, a payment request including a recipient identifier corresponding to a recipient, wherein the sender and recipient have respective financial accounts associated with the PSS; ([0043] – [0045], “The users 102a, 102b can request electronic remittances by using the client devices 104a, 104b to interact with the server device(s) 110…. In one or more embodiments, for example, the system 100 can communicate with the remittance network 115 to authorize and process a transaction. For example, the system 100 can send a transaction to the payment gateway system 118, as shown in FIG. 1. Once the payment gateway system 118 receives the transaction, the payment gateway system 118 can send the transaction to the processor (e.g., payment processing system 120) used by a remittance recipient user's acquiring bank. Based on the method of the payment (e.g., sender user's account), the payment processing system 120 can transmit the transaction to an appropriate card network system 124.”)
determining a notification that there is no match for the recipient identifier in the sender’s contact records; upon determining the notification, determining, by the PSS, a similarity score between the sender and the recipient identified in the payment request; ([0086]-[0092], “For example, based on a selected destination country, the recipient identifier 236 can identify eligible co-users associated with a sender (i.e., friends) that are currently in the selected destination country (i.e., as indicated by a location detector 212 associated with co-user) or information in a profile for the user…. The risk calculator 240 can further perform a risk check based on a relationship between the sender and a selected recipient. For example, if the sender and the recipient are not friends on the social networking system, are not within a number of degrees of separation, etc. the risk calculator 240 can assign a high risk level to the transaction.”; Fig 10, [0266] – [0269], “FIG. 10 illustrates a flowchart of one example method 1000 of electronically remitting funds via a social network. The method 1000 includes an act 1010 of receiving a request to electronically remit funds. In particular, the act 1010 can involve receiving a request, from a sender 102a, to electronically remit funds to a recipient 102b, wherein the sender 102a and the recipient 102b are associated via a social networking system. In one or more embodiments, the request to electronically remit funds to a recipient 102b may be received via a social network control. The method 1000 further includes an act 1020 of accessing information from a social network. In particular, the act 1020 can involve accessing information from the social networking system about one or more of the sender 102a, the recipient 102b, or a relationship between the sender 102a and the recipient 102b. In one or more embodiments, the accessed information from the social networking system comprises one or more of… a number of social network friends common between the sender 102a and the selected recipient 102. The method 1000 further includes an act 1030 of calculating a risk level associated with the request to remit funds. In particular, the act 1030 can involve calculating a risk level associated with the request to remit funds based on the information from the social networking system”)
authorizing, by the PSS, a payment transaction associated with the payment request based at least in part on (i) a determination that the similarity score satisfies a threshold or (ii) upon receiving an approval of the recipient from the device. ([0268]-[0269], “The method 1000 further includes an act 1040 of electronically remitting the funds. In particular, the act 1040 can involve, if the identified risk level is below a predetermined threshold, proceeding with the request to electronically remit funds to the recipient 102b. In one or more embodiments, the predetermined threshold is an identified risk level of low risk, or no risk.”; [0140] – [0143], “Requested remittance requests with a risk level in the "verify messaging system account" range may require further confirmation from the sender before processing…. In one or more embodiments, the network application 204 may require the sender to complete a challenge in order to prove the sender's messaging system account has not been compromised. For example, the network application 204 may send a code or challenge question (e.g., a Captcha challenge) based on the sender's social network profile or the senders list of co-users. In one or more embodiments, the network application 204 may send the code or challenge to the sender via email or text message. In a particular embodiment, the network application 204 may proceed with processing the requested remittance transaction in response to the sender successfully responding to the code or challenge. If the sender cannot successfully respond to the code or challenge, the remittance manager can send a remittance denial 308.”)
Davis does not explicitly teach, but Jeong teaches:
the device of the sender having contact records of the sender stored thereon and shared with the service system; determining, by the service system, a similarity score based on a comparison of contact records associated with the device of a user; (Fig 4, [0068] – [0072], “In operation 430, in response to a service request from the first electronic device or a second electronic device based on the identifier of the user, the server 150 may compare second contact list information received from the first electronic device or the second electronic device to the first contact list information stored in the database in association with the identifier of the user…. In operation 440, the server 150 may determine whether to authenticate the user in response to a service request from the first electronic device or the second electronic device based on a comparison result. The authentication controller 340 may control the server 150 to perform operation 440. For example, the server 150 may authenticate the user if a similarity between first contact list information and second contact information is greater than or equal to a threshold similarity. The term "contact list information" includes a contact list, described above, and the term "similarity between different items of list information" may be calculated as a rate that common acquaintance contacts are included in the contact lists.”)
One of ordinary skill in the art would have recognized that applying the known technique of Jeong to the known invention of Davis would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such user authentication features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to authenticate a user and authorize a payment transaction by determining a similarity score based on a comparison of contact records stored on a device of a user, such as the contact record of the sender and the contact record of the recipient as disclosed in Davis, results in an improved invention because doing so ensures that the most up-to-date contact records, i.e. locally stored records on the user’s device, are being used, thus accurately determining the risk of the payment transaction and improving the overall accuracy of the invention.
Davis as modified does not explicitly teach the device of the sender determining that there is no match for the recipient identifier in the contact records stored on the device of the sender. However, it would have been obvious to one of ordinary skill in the art at the time of invention to rearrange the functionality of determining that there is no match for the recipient identifier in contact records from the PSS to the device of the sender. It is well within the knowledge of one of ordinary skill to rearrange software functions, such as a request for an identity verification, between computers due to the interchangeable nature of software. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Davis as modified does not explicitly teach, but Anderson teaches:
receiving encrypted files associated with two different entities and determining a similarity based on the comparison of the encrypted files; ([0019], “For example, when the cloud service 112 receives an indication of approval for sharing content from the first clearing device 102, the cloud service 112 may receive a hash value for the content in an encrypted file from the first clearing device 102 or the originating device 106. The cloud service 112 may store the hash value in the database 110. The cloud service 112 may receive a request for sharing content, the request including unknown encrypted content from the originating device 106 or the first clearing device 102. The cloud service 112 may use a processor to determine that the unknown encrypted content is identical to previous content using the hash value (e.g., comparing a hash value of the unknown encrypted content to the hash value stored in the database 110. In an example, the cloud service 112 may send the unknown encrypted media content to the destination device 108 or the second clearing device 104 without receiving approval from the first clearing device when the unknown encrypted content is identical to previous content that was previously approved by the first clearing device 102. For example, the database 110 may store a plurality of hash values corresponding to approved or rejected content. Then, when the cloud service 112 receives a request to share content from the originating device 106, the cloud service 112 may compare the content (e.g., a hash value for an encrypted file) to the stored hash values in the database 110 to determine if the content was previously approved or rejected.”)
One of ordinary skill in the art would have recognized that applying the known technique of Anderson to the known invention of Davis as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such encryption features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to receive encrypted files, e.g. encrypted contact records associated with the device of the sender and encrypted contact records associated with the device of the recipient, and determine a similarity score based on the comparison of the encrypted files results an improved invention because doing so allows for an accurate way to determine the similarity between the contact records of the sender and the recipient, thus accurately determining the risk of the payment transaction and improving the overall accuracy of the invention.

As per claims 2, 18, Jeong teaches:
wherein the similarity score is determined based on at least one of the contact records of the sender or the contact records of the recipient. ([0074], “In detail, with respect to contacts included in first contact list information and contacts included in second contact list information, the server 150 may compare whether a ratio of common contacts included in the first contact list information and the second contact list information is greater than or equal to a threshold ratio, and may authenticate the user if the ratio of common contacts included in the first contact list information and the second contact list information is greater than or equal to the threshold ratio. The ratio used for the comparison may be preset through an empirical method by comparing contact lists of actual users in advance. For example, a developer or the server 150 may compare contact lists of a plurality of users may calculate ratios that common contacts are included, and may preset a maximum value of the calculated ratios or a statistical value that is acquired based on the calculated ratios as a reference ratio.”)
Anderson further teaches:
determining the similarity between encrypted files; ([0019])

As per claim 5, Davis teaches:
wherein the similarity score is further determined based on a degree of separation between the contact records associated with the device of the sender and contact records associated with the device of the recipient. ([0366], “In particular embodiments, social-networking system 1702 may calculate a coefficient based on the type of relationship between particular objects. Referencing the social graph 1800, social-networking system 1702 may analyze the number and/or type of edges 1806 connecting particular user nodes 1802 and concept nodes 1804 when calculating a coefficient. As an example and not by way of limitation, user nodes 1802 that are connected by a spouse-type edge (representing that the two users are married) may be assigned a higher coefficient than user nodes 1802 that are connected by a friend-type edge. In other words, depending upon the weights assigned to the actions and relationships for the particular user, the overall affinity may be determined to be higher for content about the user's spouse than for content about the user's friend. In particular embodiments, the relationships a user has with another object may affect the weights and/or the ratings of the user's actions with respect to calculating the coefficient for that object. As an example and not by way of limitation, if a user is tagged in first photo, but merely likes a second photo, social-networking system 1702 may determine that the user has a higher coefficient with respect to the first photo than the second photo because having a tagged-in-type relationship with content may be assigned a higher weight and/or rating than having a like-type relationship with content. In particular embodiments, social-networking system 1702 may calculate a coefficient for a first user based on the relationship one or more second users have with a particular object. In other words, the connections and coefficients other users have with an object may affect the first user's coefficient for the object. As an example and not by way of limitation, if a first user is connected to or has a high coefficient for one or more second users, and those second users are connected to or have a high coefficient for a particular object, social-networking system 1702 may determine that the first user should also have a relatively high coefficient for the particular object. In particular embodiments, the coefficient may be based on the degree of separation between particular objects. The lower coefficient may represent the decreasing likelihood that the first user will share an interest in content objects of the user that is indirectly connected to the first user in the social graph 1800. As an example and not by way of limitation, social-graph entities that are closer in the social graph 1800 (i.e., fewer degrees of separation) may have a higher coefficient than entities that are further apart in the social graph 1800.”) 
Anderson further teaches:
encrypted files; ([0019])

As per claim 6, Davis teaches:
where the similarity score is based on contact records associated with the contact records, wherein the PSS determine whether the recipient identifier correspond to a contact record associated with the contact records; ([0366], “In particular embodiments, social-networking system 1702 may calculate a coefficient based on the type of relationship between particular objects. Referencing the social graph 1800, social-networking system 1702 may analyze the number and/or type of edges 1806 connecting particular user nodes 1802 and concept nodes 1804 when calculating a coefficient. As an example and not by way of limitation, user nodes 1802 that are connected by a spouse-type edge (representing that the two users are married) may be assigned a higher coefficient than user nodes 1802 that are connected by a friend-type edge. In other words, depending upon the weights assigned to the actions and relationships for the particular user, the overall affinity may be determined to be higher for content about the user's spouse than for content about the user's friend. In particular embodiments, the relationships a user has with another object may affect the weights and/or the ratings of the user's actions with respect to calculating the coefficient for that object. As an example and not by way of limitation, if a user is tagged in first photo, but merely likes a second photo, social-networking system 1702 may determine that the user has a higher coefficient with respect to the first photo than the second photo because having a tagged-in-type relationship with content may be assigned a higher weight and/or rating than having a like-type relationship with content. In particular embodiments, social-networking system 1702 may calculate a coefficient for a first user based on the relationship one or more second users have with a particular object. In other words, the connections and coefficients other users have with an object may affect the first user's coefficient for the object. As an example and not by way of limitation, if a first user is connected to or has a high coefficient for one or more second users, and those second users are connected to or have a high coefficient for a particular object, social-networking system 1702 may determine that the first user should also have a relatively high coefficient for the particular object. In particular embodiments, the coefficient may be based on the degree of separation between particular objects. The lower coefficient may represent the decreasing likelihood that the first user will share an interest in content objects of the user that is indirectly connected to the first user in the social graph 1800. As an example and not by way of limitation, social-graph entities that are closer in the social graph 1800 (i.e., fewer degrees of separation) may have a higher coefficient than entities that are further apart in the social graph 1800.”) 
Jeong teaches:
storing contact records on the device of the sender; (Fig 4, [0068] – [0072])
Anderson teaches:
encrypted files; ([0019])

As per claim 7, Davis teaches:
based at least in part on a determination that the similarity score does not satisfy the threshold, transmitting a request to the device of the sender to confirm an identity of the recipient, wherein the approval from the device of the sender is received in response to the request. ([0140] – [0143])
As per claim 8, Davis teaches:
wherein the confirmation request comprises identifying information relating to the recipient or the financial account of the recipient. ([0143], “In one or more embodiments, the network application 204 may require the sender to complete a challenge in order to prove the sender's messaging system account has not been compromised. For example, the network application 204 may send a code or challenge question (e.g., a Captcha challenge) based on the sender's social network profile or the sender's list of co-users.”)

As per claim 9, Davis teaches:
wherein the identifying information relating to the recipient is retrieved from a third-party database. ([0143], “In one or more embodiments, the network application 204 may require the sender to complete a challenge in order to prove the sender's messaging system account has not been compromised. For example, the network application 204 may send a code or challenge question (e.g., a Captcha challenge) based on the sender's social network profile or the sender's list of co-users.”)

As per claim 10, Jeong teaches:
prior to receiving the payment request: receiving the contact records associated with the device of the sender from the device of the sender; and receiving the contact records associated with the device of the recipient from the device of the recipient. ([0070], “In operation 430, in response to a service request from the first electronic device or a second electronic device based on the identifier of the user, the server 150 may compare second contact list information received from the first electronic device or the second electronic device to the first contact list information stored in the database in association with the identifier of the user.”)

As per claim 11, Jeong teaches:
wherein each of the contact records on the device of the sender comprises a corresponding hash value generated by the device of the sender according to a hash function. ([0081], “In another example embodiment, contacts may be stored in the database in a form of a hash value. For example, in operation 420, the server 150 may generate first hash values by converting each of the contacts included in the first contact list information using a hash function and may store and manage the generated first hash values in the database in association with the identifier of the user. Also, in operation 430, the server 150 may generate second hash values by converting each of the contacts included in the second contact list information using the hash function and may compare the generated second hash values to the first hash values. Since the hash function converts a hash value as the same output with respect to the same input, a desired result may be acquired by comparing hash values.”)
One of ordinary skill in the art would have recognized that applying the known technique of Jeong to the known invention of Davis as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such hashing features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to hash the values of the contact list for comparison purposes results an improved invention because doing so allows for an accurate way to compare contact records in a contact list, thus improving the overall accuracy of the invention. 
Anderson further teaches:
encrypted files; ([0019])

As per claim 12, Jeong teaches:
storing one or more hash values representing the contact records associated with the device of the sender; storing one or more hash values representing the contact records associated with the device of the recipient; and responsive to receiving the notification from the device of the sender, retrieving the hash values representing the contact records associated with the device of the recipient based on the recipient identifier. ([0081], “In another example embodiment, contacts may be stored in the database in a form of a hash value. For example, in operation 420, the server 150 may generate first hash values by converting each of the contacts included in the first contact list information using a hash function and may store and manage the generated first hash values in the database in association with the identifier of the user. Also, in operation 430, the server 150 may generate second hash values by converting each of the contacts included in the second contact list information using the hash function and may compare the generated second hash values to the first hash values. Since the hash function converts a hash value as the same output with respect to the same input, a desired result may be acquired by comparing hash values.”)
One of ordinary skill in the art would have recognized that applying the known technique of Jeong to the known invention of Davis as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such hashing features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to hash the values of the contact list for comparison purposes results an improved invention because doing so allows for an accurate way to compare contact records in a contact list, thus improving the overall accuracy of the invention.
Anderson further teaches:
encrypted files; ([0019])

As per claim 13, Jeong teaches:
wherein determining the similarity score comprises: comparing the hash values representing the contact records associated with the device of the sender and the hash values representing the contact records associated with the device of the recipient. ([0081], “In another example embodiment, contacts may be stored in the database in a form of a hash value. For example, in operation 420, the server 150 may generate first hash values by converting each of the contacts included in the first contact list information using a hash function and may store and manage the generated first hash values in the database in association with the identifier of the user. Also, in operation 430, the server 150 may generate second hash values by converting each of the contacts included in the second contact list information using the hash function and may compare the generated second hash values to the first hash values. Since the hash function converts a hash value as the same output with respect to the same input, a desired result may be acquired by comparing hash values.”)
Anderson further teaches:
encrypted files; ([0019])

As per claim 14, Davis teaches:
wherein the contact records associated with the device of the sender comprise one or more identifiers for a contact associated with a previous payment request associated with the recipient. ([0119], “The risk calculator 240 can also use whether determine if the sender has performed previously successful remittances. In particular, the risk calculator 240 can access a transaction history for the sender in the transaction database 244. Previous successful transactions can indicate that the sender is trustworthy, has valid payment credentials, or otherwise is a low risk. On the other hand, multiple failed transactions or previous fraudulent activity can indicate that the sender is untrustworthy or has a high-risk level.”)
Jeong teaches:
storing contact records on the device of the sender; (Fig 4, [0068] – [0072])
Anderson teaches:
encrypted files; ([0019])
As per claim 16, Davis teaches:
wherein authorizing the payment transaction associated with the payment request comprises: transmitting a message indicating approval of the payment transaction to a system of record server. ([0149], “To complete the remittance, the network application 204 can send a remittance transaction request 356 to the remittance network 115 to process the funding of the remittance. In particular, the remittance transaction request 356 can provide payment information and instructions to charge 358 the payment amount to the sender's payment credential. Additionally, the instructions can instruct the remittance network 115 to credit deliver the funds 360 to the recipient using the selected delivery method.”)
As per claims 22-23, Davis teaches:
authenticating the device of the sender based at least in part on the contact records associated with the device of the sender, upon receiving the payment request and prior to determining the similarity score; ([0088]-[0092], [0120], “Thus, the risk calculator 240 can determine if the sender meets predetermined criteria for conducting a remittance transaction. In one or more embodiments, the predetermined criteria can include having been a member of the social networking system for a predetermined amount of time, live in a pre-approved origination country, have a predetermined level of social network activity with a destination country, have threshold realness score, etc.”)
Anderson teaches:
encrypted files; ([0019])
As per claim 24, Davis teaches:
determine the similarity score based on at least one of the encrypted contact records of the sender and encrypted contact records of the recipient; ([0266] – [0269])
Anderson teaches:
encrypted files; ([0019])

Claims 3-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2016/0104133 to Davis in view of United States Patent Application Publication No. 2017/0063825 to Jeong and United States Patent Application Publication No. 2018/0007546 to Anderson, and further in view of United States Patent Application Publication No. 2017/0046424 to Pearce.
As per claim 3, Anderson further teaches:
encrypted files; ([0019])
Davis as modified does not explicitly teach, but Pearce teaches:
wherein each contact record of the contact records associated with the device of the sender and contact records associated with the device of the recipient are assigned a weighted value; and determining the similarity score includes calculating a summation of weighted values associated with contact records in the contact records associated with the device of the sender and contact records associated the device of the recipient. ([0006] – [0007], “In certain example implementations, calculating the overall similarity parameter for each pair of electronic contact profile data records includes automatically determining similarities between metric values associated with each pair of electronic contact profile data records for multiple metrics. A weighted average may be automatically calculated based on the determined similarities to generate the overall similarity parameter for the pair of electronic contact profile data records. In certain example implementations, the weighted average includes a time gap weighting factor based on how far apart in time two contacts corresponding to the pair of electronic contact profile data records interacted with a group in a same metric value.”)
One of ordinary skill in the art would have recognized that applying the known technique of Pearce to the known invention of Davis as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data weighting features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to determine the similarity score based on weighted values results an improved invention because doing so allows for a more accurate way to calculate the similarity score by assigning higher weight to more significant data points, thus improving the overall accuracy of the invention.

As per claim 4, Pearce teaches:
wherein the weighted value assigned to a contact record of the contact records associated with the device of the sender and the contact records associated with the device of the recipient is based on frequency of association of the contact record with the sender or the recipient. ([0006] – [0007], “In certain example implementations, calculating the overall similarity parameter for each pair of electronic contact profile data records includes automatically determining similarities between metric values associated with each pair of electronic contact profile data records for multiple metrics. A weighted average may be automatically calculated based on the determined similarities to generate the overall similarity parameter for the pair of electronic contact profile data records. In certain example implementations, the weighted average includes a time gap weighting factor based on how far apart in time two contacts corresponding to the pair of electronic contact profile data records interacted with a group in a same metric value.”)
Anderson further teaches:
encrypted files; ([0019])




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent No. 8,694,313 to Lloyd discloses an invention for disambiguating contact information. A method includes receiving an audio signal, generating an affinity score based on a frequency with which a user has previously communicated with a contact associated with an item of contact information, and further based on a recency of one or more past interactions between the user and the contact associated with the item of contact information, inferring a probability that the user intends to initiate a communication using the item of contact information based on the affinity score generated for the item of contact information, and generating a communication initiation grammar.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799.  The examiner can normally be reached on 9:00a - 5:30p PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3685